*910OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
No objection having been taken to the remarks in the prosecutor’s summation that have been raised on this appeal, including the comments expressing confidence in the truthfulness of the police officers, they are not preserved for review in this court (CPL 470.05, subd 2). The unanswered question put to the Trial Judge on this subject, without more, is hardly to be construed as a request to charge. Especially is this so because at the conclusion of the charge, which included no such instruction but did correctly enunciate many of the principles that might have aided the jury in judging the truthfulness of any witness’ testimony, defense counsel specifically informed the Trial Judge that he had no requests and no exceptions (see People v Cicchetti, 44 NY2d 803, 805; People v Robinson, 36 NY2d 224, 226, 228).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.